Citation Nr: 1622415	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-18 971	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for status post left leg cellulitis with residual venous insufficiency and venous stasis dermatitis.

2. Entitlement to a rating in excess of 20 percent for low back strain with degenerative disc disease and degenerative joint disease.

3. Entitlement to a rating in excess of 10 percent prior to July 27, 2009 and in excess of 20 percent from July 27, 2009 for left lower extremity sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to November 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran originally requested a Board hearing but canceled his request in July 2012 correspondence.  The Board previously considered these issues and remanded them in September 2014.  Unfortunately, additional remand is needed.

In a November 2014 rating decision, the RO granted service connection and assigned a rating for decreased night vision.  The Veteran submitted a notice of disagreement in May 2015.  The record indicates that the RO appears to be in the process of responding with a statement of the case.  Thus, the Board declines to take jurisdiction of the issue at this time, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New examinations are necessary to best understand the Veteran's current disability picture.  First, for the back, the Veteran has reported flare-ups in back symptoms to the point that he could not get out of bed and missed work.  See March 2013 and April 2009 examinations; December 2015 report.  The new examiner should address whether there is an additional degree of limitation during flare-ups or whether the need for bed rest is consistent with objective findings.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Further, the March 2013 examiner marked less limitation of back motion based on the Veteran's observed movement preparing for the examination and found that the Veteran did not give his full effort during testing.  A new examination would help to determine the accurate level of functional impairment caused by the low back disability.

With regard to the left leg sciatica and cellulitis with residuals of venous insufficiency, the Veteran reported that his left leg was worse with sharp pain, dark and dry skin, inability to bear a lot of weight, and constant cold feeling.  See July 2015 statement.  In December 2015, the Veteran reported that he had flare-ups in leg swelling.  The evidence also shows that the Veteran was afforded accomodations in his work place for the left leg.  It appears that symptoms of both cellulitis and sciatica affect the functioning of the Veteran's left leg; therefore, both disabilities are remanded to ensure an accurate representation of impairment.  In light of the probably change in the condition of the left leg, the Board finds that an additional examination should be arranged to determine the current level of disability in the left leg.  38 C.F.R. § 3.327 (stating that re-examinations will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability, to include when it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability, or that the current rating may be incorrect).

The Board also finds that updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for appropriate examinations for his low back, left leg sciatica, and cellulitis.  The examiner should complete all appropriate testing and document the Veteran's result and his description of his signs and symptoms.  

a. In April 2009, March 2013, and December 2015, the Veteran reported flare-ups in his back disability.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups (to include the 2009, 2013 and 2015 dates noted) or when used repeatedly over a period of time.   Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.   

b. The Veteran also reported having to stay in bed during flare-ups in back and left leg symptoms and missing work.  Does the Veteran's disability presentation at least as likely as not support the need to miss work and remain in bed?  If so, please report on the frequency of these episodes.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




